Citation Nr: 1816125	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  06-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial compensable rating prior to Mach 27, 2008, and in excess of 10 percent thereafter for bilateral hearing loss.

2. Entitlement to restoration of a 30 percent rating for left knee instability from January 25, 2016, to May 26, 2016.

3. Entitlement to an initial rating in excess of 10 percent prior to January 25, 2016, and in excess of 20 percent from January 25, 2016 to May 26, 2016, for osteoarthritis of the left knee.

4. Entitlement to a rating in excess of 30 percent from January 25, 2016, to May 26, 2016, for limited extension of the left knee.

5. Entitlement to a rating in excess of 30 percent for left total knee arthroplasty as of July 1, 2017.

6. Entitlement to restoration of a 30 percent rating for right knee instability as of January 25, 2016.

7. Entitlement to an initial rating in excess 10 percent for osteoarthritis of the right knee.

8. Entitlement to a rating in excess of 30 percent for limited extension of the right knee as of January 25, 2016.

9. Entitlement to an initial compensable rating for microcytic hypochromic anemia.

10. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities.

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 30, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2004 and September 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript is associated with the record on appeal.  In April 2016, the Board remanded the case for additional development and it now returns for further appellate review.

In an August 2017 Appellant's Brief, the Veteran's representative requested a Board hearing in connection with the issues on appeal.  Upon review, the Board finds it is unclear whether the August 2017 request was in reference to the November 2015 hearing or if it constitutes a motion for a new hearing.  To the extent it may be interpreted as a motion for a new hearing, the Veteran's representative did not offer good cause for why a second hearing was needed.  As such, a motion for a second hearing, if intended by the Veteran, must be denied.  See 38 C.F.R. §§ 20.703, 20.704(c), 20.717(a) (2017).

While on remand, the Agency of Original Jurisdiction (AOJ) discounted the Veteran's 30 percent ratings for left knee instability and right knee instability as of January 25, 2016.  As the 30 percent ratings for instability are the maximum disability ratings available for such disability, the Board has recharacterized the issues as shown on the title page to reflect consideration of the time period where such ratings were discontinued.  See AB v. Brown, 6 Vet. App. 35 (1993).  The AOJ also granted a temporary 100 percent disability rating for left total knee arthroplasty from May 26, 2016, to June 30, 2017.  In light of the favorable nature of this decision to the Veteran, the Board will not disturb the rating assigned during this period.  

While additional evidence was associated with the record after the issuance of the July 2017 supplemental statement of the case, the Veteran's representative waived AOJ consideration of such evidence in his November 2017 Appellant's Post-Remand Brief.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to an initial compensable rating for bilateral hearing loss prior to March 26, 2008, entitlement to a rating in excess of 30 percent for left total knee arthroplasty as of July 1, 2017, entitlement to service connection for diabetes mellitus, type II, and entitlement to a TDIU prior to October 30, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the appeal period beginning March 26, 2008, the Veteran had no worse than Level IV hearing in the right ear and no worse than Level IV hearing in the left ear.

2. For the appeal period from January 25, 2016, to May 26, 2016, the Veteran's left knee disability was manifested by severe lateral instability.

3. For the appeal period prior to January 25, 2016, even in consideration of the Veteran's subjective reports of pain, and corresponding functional impairment, his left knee disability was manifested by flexion limited to, at most, 60 degrees. 

4. For the appeal period from January 25, 2016, to May 26, 2016, even in consideration of the Veteran's subjective reports of pain, and corresponding functional impairment, his left knee disability was characterized by flexion limited to, at most, 30 degrees.

5. For the appeal from January 25, 2016, to May 26, 2016, even in consideration of the Veteran's subjective reports of pain, and corresponding functional impairment, his left knee disability was manifested by extension limited to, at most, 20 degrees.

6. For the appeal period prior to May 26, 2016, the Veteran's left knee meniscus symptomatology, including frequent episodes of locking and joint pain, is contemplated in his currently assigned ratings for his left knee instability, osteoarthritis, and limited extension. 

7. For the appeal period beginning January 25, 2016, the Veteran's right knee disability was characterized by severe lateral instability.

8. For the entire appeal period, even in consideration of the Veteran's subjective reports of pain, and corresponding functional impairment, his right knee disability was manifested by flexion limited to, at most, 40 degrees.

9. For the appeal period beginning January 25, 2016, even in consideration of the Veteran's subjective reports of pain, and corresponding functional impairment, the Veteran's right knee disability was manifested by extension limited to, at most, 25 degrees.

10. For the entire appeal period, the Veteran's right knee meniscus symptomatology, including frequent episodes of locking, joint pain, and joint effusion, is contemplated in his currently assigned 20 percent ratings assigned for his right knee instability, osteoarthritis, and limited extension.

11.  Throughout the appeal period, the Veteran's microcytic hypochromic anemia did not result in hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.


CONCLUSIONS OF LAW

1. As of March 27, 2008, the criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. From January 25, 2016, to May 26, 2016, the criteria for restoration of a 30 percent rating for left knee instability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2017).

3. The criteria for an initial rating in excess 10 percent prior to January 25, 2016, and in excess of 20 percent from January 25, 2106, to May 26, 2016, for osteoarthritis of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).

4. From January 25, 2016, to May 26, 2016, the criteria for a rating in excess of 30 percent for limited extension of the left knee have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

5. As of January 25, 2016, the criteria for restoration of a 30 percent rating for right knee instability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2017).

6. The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).

7. As of January 25, 2016, the criteria for a rating in excess of 30 percent for limited extension of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

8. The criteria for an initial compensable rating for microcytic hypochromic anemia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.117, Diagnostic Code 7700 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Furthermore, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

With regard to the propriety of the reductions in rating for the Veteran's left and right knee instability, the regulation governing reductions, 38 C.F.R. § 3.105(e) (2017), contains its own notice provisions and procedures.  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  Here, the Board notes the reductions did not reduce the amount of compensation payments to the Veteran, and therefore, the notice provisions are not applicable in this case.

II.  Initial Rating Claims
  
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A.  Bilateral Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran service-connected bilateral hearing loss is currently assigned a 10 percent rating on and after March 27, 2008, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In March 2008, pure tone thresholds, in decibels, were as follows:
 
HERTZ

1000
2000
3000
4000
RIGHT
50
60
65
65
LEFT
50
55
60
60

The Veteran's speech recognition ability was 84 percent in his right ear and 80 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 60 decibels.  His pure tone threshold average for the left ear was 56 decibels.  

Applying 38 C.F.R. § 4.85, Table VI to the March 2008 audiological findings, the Veteran's right ear hearing loss is a Level III impairment based on a pure tone threshold average of 60 decibels and an 84 percent speech recognition score.  The Veteran's left ear hearing loss is a Level IV impairment based on a pure tone threshold average of 56 decibels and an 80 percent speech recognition score.  As such, the Veteran's left ear is considered the poorer ear for rating purposes.  Applying the criteria from Table VI to Table VII, a 10 percent rating is derived.  

On examination in March 2016, pure tone thresholds, in decibels, were as follows:
 
HERTZ

1000
2000
3000
4000
RIGHT
25
50
60
50
LEFT
20
30
45
25

The Veteran's speech recognition ability was 72 percent in his right ear and 76 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 46.25 decibels.  His pure tone threshold average for the left ear was 30 decibels.  

Applying 38 C.F.R. § 4.85, Table VI to the March 2016 audiological findings, the Veteran's right ear hearing loss is a Level IV impairment based on a pure tone threshold average of 46.25 decibels and a 72 percent speech recognition score.  The Veteran's left ear hearing loss is a Level III impairment based on a pure tone threshold average of 30 decibels and a 76 percent speech recognition score.  As such, the Veteran's right ear is considered the poorer ear for rating purposes.  Applying the criteria from Table VI to Table VII, a 10 percent rating is again derived.  

As described above, the rating criteria also provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  On examination, pure tone thresholds at each of the four specified frequencies were not shown to be 55 decibels or more, and therefore, evaluation under 38 C.F.R. § 4.86(a) is not warranted.  Furthermore, pure tone thresholds were not shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, the results do not reveal an exceptional pattern of hearing loss in either ear, and the Veteran is not entitled to additional consideration under 38 C.F.R. § 4.86(b).  Therefore, the Board finds the competent, clinical evidence does not include any audiological examination results demonstrating a higher level of bilateral hearing loss on and after March 27, 2008.

The Board recognizes the Veteran's assertions regarding the impact of his bilateral hearing loss on his daily life.  In this regard, throughout the appeal, he reported that he had difficulty hearing speech and conversing on the telephone.  The Veteran is competent to report the effects of his bilateral hearing loss on his daily functioning.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designation assigned after audiometric results are obtained.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  Thus, the Board must base its determination on the audiological evaluation results of record and is bound by law to apply VA's Rating Schedule based on such results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the United States Court of Appeals for Veterans Claims (Court) held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  Thus, his complete disability picture is compensated under the rating schedule.  Further, neither he nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In conclusion, the Board finds the 10 percent rating currently assigned for the Veteran's bilateral hearing loss as of March 27, 2008, accurately reflects his disability picture, and a higher rating is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


B. Bilateral Knee Disabilities

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

Under Diagnostic Code 5010, traumatic arthritis is evaluated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Code 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.    

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that, if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Specifically, for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating.  Id. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

Left Knee Instability from January 25, 2016, to May 26, 2016

In a July 2017 rating decision, the AOJ discontinued the Veteran's separate 30 percent rating for left knee instability as of January 25, 2106.  In this regard, the Board notes that such rating had been in effect from April 9, 2010.

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  See 38 C.F.R. § 3.344.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more), as is the case here.  

The Court has further held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Upon review of the evidence of record, the Board finds the evidence does not clearly reflect an actual change in the Veteran's left knee instability as the examination upon which the RO relied was not thorough.  Brown, 5 Vet. App. at 419; 38 C.F.R. § 4.13.  Here, the January 2016 VA examination indicates instability of station was not a contributing factor of the Veteran's left knee disability; however, the findings included less movement than normal and weakened movement.  The examiner also indicated that the Veteran did not have a history of left lateral instability, which is not consistent with the medical evidence of record.  Further, the examiner clearly marked that joint stability was not tested during the examination.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the rating reduction was improper, and the 30 percent rating for instability  must be restored, effective January 25, 2016, through the period prior to the Veteran's left knee replacement, i.e., May 26, 2016.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257.  



Osteoarthritis of the Left Knee prior to January 25, 2016, and from January 25, 2016, to May 26, 2016

The Veteran's osteoarthritis of the left knee is rated as 10 percent disabling prior January 25, 2016, and 20 percent disability from January 25, 2016, to May 26, 2016, under Diagnostic Code 5003-5260 based on limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.     

Upon review of the evidence of record, the Board finds the rating criteria for an initial rating in excess of 10 percent prior to January 25, 2016, are not met.  In this regard, flexion must be limited to 30 degrees in order to warrant a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  On VA examination in May 2004, flexion was limited to 140 degrees, and range of motion was additionally affected by pain on flexion at 100 degrees with no weakness, fatigue, lack of endurance, or incoordination.  In contrast, March 2008 VA examination findings show flexion limited to 10 degrees with no additional limitations.  June 2008 magnetic resonance imaging results (MRI) reflected moderately severe osteoarthritis of the medial compartment and moderate osteoarthritis of the patellofemoral joint.  A July 2010 VA treatment record shows flexion limited to 95 degrees, and VA examination in August 2010 demonstrated flexion to 90 degrees, with no additional limitation due to pain, fatigue, or weakness.  An October 2015 VA examination reflects flexion limited to 60 degrees.  Here, the Board finds the March 2008 findings are outweighed by the multiple contemporaneous VA records demonstrating a lesser degree of limitation of flexion, thereby suggesting that the March 2008 findings were misreported or do not accurately reflect the severity of the Veteran's left knee disability.  Therefore, the 10 percent rating assigned for some limitation of flexion, albeit noncompensable, is proper.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
 
As the evidence does not reflect flexion limited to 15 degrees, even in consideration of the Veteran's subjective reports of pain, and corresponding functional impairment, the Board finds the criteria for a rating in excess of 20 percent have not been met from January 25, 2016, to May 26, 2016.  In January 2016, a VA examination report reflected a finding of flexion limited to 50 degrees, with no additional limitation due to other factors; however, the Veteran was unable to perform repetitive-use testing due to pain.  However, the examiner estimated limitation of flexion to 30 degrees during flare-ups.  Consequently, a 20 percent rating was assigned as of such date.  However, as there is no evidence that the Veteran's left knee flexion was limited to 15 degrees at any time from January 25, 2016, to May 26, 2016, an initial rating in excess of 20 percent for such portion of the appeal period is not warranted.  

Limited Extension of the Left Knee from January 25, 2016, to May 26, 2016

For the period from January 25, 2016, to May 26, 2016, the Veteran's left knee disability was assigned a separate rating of 30 percent for limited extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  In order to warrant a rating in excess of 30 percent under such Diagnostic Code, extension must be limited to 30 degrees.

However, on VA examination in January 2016, the Veteran's left knee extension was limited to 20 degrees, to include as estimated during flare-ups.  The Veteran was unable to perform repetitive testing due to pain.  The evidence does not reflect any additional clinical findings for the period on appeal, and the VA examination reflects consideration of the Veteran's reports of his symptoms.  As a result, the Board finds the criteria for a rating in excess of 30 percent prior to May 26, 2016, for limited extension of the left knee are not met.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Right knee Instability as of January 25, 2016

In a July 2017 rating decision, the AOJ discontinued the Veteran's separate 30 percent rating for right knee instability as of January 25, 2106.  In this regard, the Board notes that such rating had been in effect from April 9, 2010.

Similar to the above analysis with regard to the propriety of the reduction of the Veteran's separate rating for his left knee instability, the Board finds the evidence does not clearly reflect an actual change in the Veteran's right knee instability as the examination upon which the RO relied was not a thorough examination.  Brown, 5 Vet. App. at 419; 38 C.F.R. § 4.13.  Here, the January 2016 VA examination indicates instability of station was not a contributing factor of the Veteran's right knee disability; however, the findings included less movement than normal and weakened movement.  The examiner also indicated that the Veteran did not have a history of right lateral instability, which is not consistent with the medical evidence of record.  Further, the examiner clearly marked that joint stability was not tested during the examination.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the rating reduction was improper, and the 30 percent disability rating for instability  must be restored, effective January 25, 2016.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257.  

Osteoarthritis of the Right Knee 

The Veteran's osteoarthritis of the right knee is rated as 10 percent disabling based on limitation of flexion under Diagnostic Code 5003-5260 for the entire appeal period.  38 C.F.R. § 4.71a.  For a rating in excess of 10 percent to be assigned, the evidence must demonstrate flexion limited to 30 degrees or less.  

In May 2004, the Veteran's right knee was not limited in flexion.  On VA examination in March 2008, flexion was limited to 10 degrees, and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  A June 2008 MRI reflects moderately severe osteoarthritis of the medial compartment and moderate to severe osteoarthritis of the patellofemoral joint.  VA treatment records reflect flexion limited to 90 degrees, 60 degrees, and 90 degrees in May, June, and July 2010.  VA examination in August 2010 revealed flexion limited to 90 degrees with no additional loss of limitation following repetition.  In October 2015, right knee flexion was limited to 70 degrees, and in January 2016, right knee flexion was limited to 80 degrees and 55 degrees after repetitive use.  Additionally, flare-ups limited flexion to 40 degrees.  An October 2016 VA treatment record shows flexion limited to 110 degrees.  Here, the Board finds the March 2008 findings are outweighed by the multiple contemporaneous VA records demonstrating a lesser degree of limitation of flexion, thereby suggesting that the March 2008 findings were misreported or do not accurately reflect the severity of the Veteran's right knee disability.  Based on this evidence, the Board finds the 10 percent rating appropriately compensates the Veteran for his right knee disability under Diagnostic Code 5260, as flexion was limited to, at most, 40 degrees during the pendency of the appeal even in consideration of the Veteran's subjective reports of pain, and corresponding functional impairment.
 
Limited Extension of the Right Knee as of January 25, 2016

As of January 25, 2016, the Veteran's right knee disability was assigned a separate rating of 30 percent for limited extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  In order to warrant a rating in excess of 30 percent under such Diagnostic Code, extension must be limited to 30 degrees.

On VA examination in January 2016, right knee extension was limited to 10 degrees, with additional limitation to 25 degrees during flare-ups.  The evidence does not reflect any additional clinical findings for the period on appeal, and the VA examination reflects consideration of the Veteran's reports of his symptoms.  As a result, the Board finds the criteria for a rating in excess of 30 percent as of January 25, 2016, for limited extension of the right knee are not met.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Other Considerations

The Board acknowledges that the August 2010 VA examination revealed that the medial and lateral meniscus test of the bilateral knees was abnormal and the January 2016 VA examiner noted symptoms related to the Veteran's bilateral menisci; however, the examination was negative for a torn or dislocated meniscus of either knee.  Specifically, the examiner noted that, as pertinent to the left knee, the Veteran experienced frequent episodes of joint "locking" and joint pain.  Pertinent to the right knee, it was noted that he experienced frequent episodes of joint "locking", joint pain, and joint effusion.

As such, the Board has considered the applicability of Diagnostic Codes 5258 and 5259.  Specifically, under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Additionally, under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

In the instant case, as there is no evidence that the Veteran has undergone removal of his menisci, Diagnostic Code 5259 is inapplicable.  Furthermore, the Board finds that to assign separate ratings under Diagnostic Code 5258 would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, supra.  In this regard, the Veteran's mensicus symptomatology includes frequent episodes of locking and pain in both knees, and effusion in the right knee.  However, such symptomatology results in functional impairment of limited motion and instability.  In this regard, locking may result in limitation of motion, i.e., the inability to fully extend or flex the knee due to a locked joint, or instability.  Furthermore, pain and effusion may also limit the Veteran's range of knee motion pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  Specifically, 38 C.F.R. § 4.45 indicates that, with respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  (Emphasis added).  Therefore, based on the foregoing, the Board finds that a separate rating under Diagnostic Code 5258 for the Veteran's menisci symptomatology is not warranted.  

The Board further finds that, as there is no objective evidence of instability prior to April 9, 2010, a separate rating for instability of either the left or right knee is not warranted prior to such date.  Additionally, while the Veteran had extension limited to 8 degrees on the left and 5 degrees on the right as early as October 2015, such limitation does not meet the criteria for a separate compensable rating for limitation of extension under Diagnostic Code 5261, even in consideration of subjective reports of pain, and corresponding functional impairment.  In this regard, while the March 2008 VA examination showed extension to -40 degrees, the Board finds such findings are outweighed by the multiple contemporaneous VA records demonstrating no limitation of extension, thereby suggesting that the March 2008 findings were misreported or do not accurately reflect the severity of the Veteran's bilateral knee disabilities.

Similarly, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not for application.

The Board acknowledges the Veteran's competent lay statements describing his left and right knee symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In particular, VA treatment records reflect the Veteran's symptoms, to include effusion, swelling, and pain.  Here, the Board has granted restoration of the 30 percent disability ratings for left and knee instability for the pertinent period based, in part, of the Veteran's lay statements.  With respect to the denial of increased disability ratings, the Board finds the objective medical evidence deserves greater probative value, as it demonstrates consideration of the Veteran's lay statements and includes the information necessary to rate the Veteran's disabilities under the rating criteria.  

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claims.  See Doucette, supra.  

C.  Microcytic Hypochromic Anemia

The Veteran's service-connected microcytic hypochromic anemia is rated noncompensably disabling under 38 C.F.R. § 4.117, Diagnostic Code 7700.

Diagnostic Code 7700 provides rating criteria for anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia.  A noncompensable rating is assigned for asymptomatic hemoglobin of 10gm/100ml or less, and a 10 percent is assigned for hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  Diagnostic Code 7700 provides a 30 percent rating for hemoglobin of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, and a 70 percent rating is assigned for hemoglobin of 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 200 beats per minute) or syncope (three episodes in the last six months.  A 100 percent rating is provided for hemoglobin of 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.

Upon review of the evidence of record, the Board finds the criteria for a compensable rating for anemia have not been met at any time during the appeal period.  In particular, the record does not include test results reflecting hemoglobin of 10gm/100ml or less, nor does it demonstrate such hemoglobin levels associated with symptoms such as weakness, easy fatigability, or headaches.  Here, the only treatment record that demonstrates a near approximation of 10gm/100ml or less is a February 2004 VA examination, which shows hemoglobin levels of 10.6gm/100ml.  The remaining treatment records dated March 2008, January 2012, June 2013, May 2014, March 2015, November 2015, January 2016, March 2016, September 2016, and March 2017 show findings of 12.4, 14.8, 12.1, 14.7, 13.7, 14, 14, 14.5, 14.3, and 12.4gm/100ml, respectively.  As a result, the clinical findings do not substantiate entitlement to a compensable evaluation during the appeal period.

At the November 2015 hearing, the Veteran's spouse specifically requested that the Board consider an extra-schedular rating for the Veteran's service-connected anemia, given the Veteran's report of symptoms that she believed were associated with his anemia.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  The initial step requires that the Board determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Here, the Board finds the Veteran's symptoms associated with his anemia are contemplated to the rating criteria under which such disability is evaluated.  Diagnostic Code 7700 specifically contemplates findings of weakness, fatigability, and shortness of breath, the symptoms of which the Veteran explicitly reported during the appeal period.  Although the Veteran also complained of joint pain, sleepiness, and irritability, the March 2017 VA examiner found those symptoms were less likely than not due to his anemia.  The VA examiner opined that the Veteran's complaints of joint pains were at least as likely as not due to his osteoarthritis.  Although sleepiness and irritability may be associated with severe anemia that is with hemoglobin of 7gm/100ml or less the VA examiner determined this was not shown in the Veteran's case.  

Again, the Board recognizes the Veteran is competent to report his symptoms that he believes are associated with his anemia.  However, the Board finds more probative the clinical evidence reflecting levels higher than those required for a compensable rating, and the VA examiner opined that the Veteran's reported symptoms were not due to his anemia.  Here, the record shows the VA examiner reviewed the evidence and considered the Veteran's lay statements regarding his symptoms.  Furthermore, the VA examiner supported the opinion with specific citations to the Veteran's medical history.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As a result, the Board finds referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96; see also Thun, 22 Vet. App. 111 (2008). 

Therefore, the Board finds that an initial compensable rating for the Veteran's anemia is not warranted at any time during the appeal period.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette, supra.  



ORDER

An initial rating in excess of 10 percent for bilateral hearing loss as of March 27, 2008, is denied.

Restoration of a 30 percent rating for left knee instability from January 25, 2016, to May 26, 2016, is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent prior to January 25, 2016, and in excess of 20 percent from January 25, 2016, to May 26, 2016, for osteoarthritis of the left knee is denied.

A rating in excess of 30 percent for limited extension of the left knee prior to May 26, 2016, is denied.

Restoration of a 30 percent rating for right knee instability as of January 25, 2016, is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent for osteoarthritis of the right knee is denied.

A rating in excess of 30 percent for limited extension of the right knee as of January 25, 2016, is denied.

An initial compensable rating for microcytic hypochromic anemia is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Bilateral Hearing Loss prior to March 26, 2008

VA treatment records demonstrate the Veteran underwent audiological examination in April 2005.  However, the examination report does not reflect the actual findings on examination.  As this evidence is relevant to the Veteran's increased rating claim, the Board finds remand is warranted to associate, if available, the April 2005 VA audiological examination.  

Left Total Knee Arthroplasty as of July 1, 2017

The Veteran's convalescence following his left total knee arthroplasty ended on June 30, 2017, and the AOJ effectuated a 30 percent rating, which is the minimum rating, beginning July 1, 2017, under Diagnostic Code 5055.  The Veteran last underwent VA examination in January 2016.  As a result, the Board finds evaluating the Veteran's left total knee arthroplasty as of July 1, 2017, would be inappropriate at this time without findings current to the period on appeal.  As such, additional examination is warranted to determine the current nature and severity of the service-connected left knee disability as of July 1, 2017.

Diabetes Mellitus, Type II

In accordance with the Board's April 2016 remand, the Veteran underwent VA examination in November 2016.  The examiner provided nexus opinions with respect to direct service connection and secondary service connection in connection with the Veteran's bilateral knee disabilities.  However, the Board finds that, on multiple occasions, the Veteran and his spouse, a nurse, asserted that his diabetes mellitus, type II, was caused or aggravated by his service-connected sleep apnea and/or his service-connected microcytic hypochromic anemia.  As the VA examiner did not address these specific theories of entitlement, the Board finds remand is warranted to obtain such opinions.  



TDIU Prior to October 30, 2015

In this case, the AOJ granted entitlement to a TDIU as of October 30, 2015.  Despite the award, VA has a well-established duty to maximize a claimant's benefits.  In this regard, as noted in the Board's April 2016 remand, the claim for a TDIU was raised in connection with the Veteran's claims for higher initial ratings for his bilateral knee disabilities, bilateral hearing loss, and anemia.  As the evaluation of such disabilities extend back to the date of service connection, i.e., January 1, 2004, the Board must consider whether a TDIU is warranted at any time between such date and October 30, 2015.  In this regard, the Veteran met the schedular threshold requirements for consideration of a TDIU as of April 9, 2010.  However, as the Board's remand of entitlement to higher initial rating for bilateral hearing loss prior to March 27, 2008, and entitlement to service connection for diabetes mellitus, type II, may affect the Veteran's combined disability rating prior to such date, his claim for a TDIU prior to October 30, 2015, is inextricably intertwined with such claims and must likewise be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Furthermore, in the readjudication of the Veteran's claim for a TDIU prior to October 30, 2015, the AOJ should consider whether referral to the Director, Compensation Service, for extra-schedular consideration is warranted for any period where the Veteran does not meet the schedular threshold for consideration of a TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record the April 2005 VA audiological examination and findings.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left total knee arthroplasty.  The electronic file, including a copy of this Remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria.

The examiner should identify the nature and severity of all residuals of the Veteran's left total knee arthroplasty, to include the degree of pain, weakness, and limitation of extension.  

In conducting range of motion testing, the examiner should record the range of motion of the left knee observed on clinical evaluation in terms of degrees for extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

If the Veteran endorses experiencing flare-ups of his left knee, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

A rationale for any opinion offered should be provided.

3. Forward the Veteran's electronic file, to include a copy of this Remand, to the November 2016 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion regarding the etiology of the Veteran's diabetes mellitus, type II.  If the examiner finds additional examination is necessary, schedule the Veteran for a VA examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diabetes mellitus, type II, is aggravated by his service-connected sleep apnea and/or microcytic hypochromic anemia.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In the readjudication of the Veteran's claim for a TDIU prior to October 30, 2015, the AOJ should consider whether referral to the Director, Compensation Service, for extra-schedular consideration is warranted for any period where the Veteran does not meet the schedular threshold for consideration of a TDIU.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


